DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendment filed on April 02, 2021.
Claims 1-2 and 4 – 9, 11 -14, 18 -22, & 25-29 are pending. 
Claims 1, 4, 6 – 8, 11, 14, 18, & 21-22 are currently amended. 
Claims 26 - 29 are new.
Claims 3, 10, 15-17, & 23-24 are cancelled.
Claims 27-28 are objected to.
Claims 1-2 and 4 – 9, 11 -14, 18 -22, 25-26, & 29 are rejected. This rejection is FINAL.

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action hence the respective rejections/objections have been withdrawn, except for the objections and rejections still maintained in this Office Action.
Claims 27 and 28 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the based claim and any intervening claims. 


Response to Arguments
Regarding Applicant's arguments about the rejections for claims 1-2 and 4 – 9, 11 -14, 18 -22, 25-26, & 29 under 35 U.S.C § 103, the arguments have been fully considered and are deemed unpersuasive.

Regarding claims 1-2 and 4 – 9, 11 -14, 18 -22, 25-26, & 29, Applicant argued in substance that: (1) Gosling is non-analogous art and cannot be properly relied upon for a rejection of the claimed invention under 35 U.S.C. §103;  (2) the one of ordinary skill in the art would not have been motivated to combine or modify Wang with the teachings of Gosling; (3) adding the limitations from canceled claims 15 and 17 to claim 14, renders claim 14, both novel and nonobvious;  (4) adding the limitations from canceled claims 3 and 17 to claim 1, renders claim 1, both novel and nonobvious;  (5) adding the limitations from currently amended claim 1 and newly added limitations  to claim 8, renders claim 8, both novel and nonobvious; and (6) adding newly added limitations to claim 21, renders claim 21, both novel and nonobvious;

Examiner fully considered but respectfully traverses Applicant’s arguments. 

As per point (1), as summarized above in this Office Action, Examiner respectfully disagrees with Applicant’s argument that Gosling is non-analogous art and cannot be properly relied upon for a rejection of the claimed invention under 35 U.S.C. §103. The MPEP specifies the analogous art standard as two tests. MPEP § 2141.01(a). To qualify as analogous art, a reference must either 1) be in the same field as the Applicant's endeavor, or 2) be reasonably pertinent to a problem with which the claimed invention is concerned. Id. Although the Examiner concedes that Gosling is not in the same field as the Applicant’s endeavor, the Examiner still maintains that the teachings of Gosling are reasonably pertinent 

	In applying the reasonably pertinent test, the Federal Circuit has stated that the subject matter disclosed in the reference must be such that the subject matter "logically would have commended itself to an inventor's attention in considering his problem.”  See In re Clay, 966 F.2d 656 , 659 (Fed. Cir. 1992). Stated differently, a reference is "reasonably pertinent" only if "a person of ordinary skill would reasonably have consulted those references and applied their teachings in seeking a solution to the problem that the inventor was attempting to solve." In re GPAC Inc., 57 F.3d 1573 , 1578 (Fed. Cir. 1995). 
	In Applicant’s arguments, Applicant broadly asserts the problem the claimed invention solves as “additive manufacturing in which certain objects are manufactured with sacrificial or support structures that are then removed from the object.” (Applicant’s Remarks/Arguments, pg. 13, para 2). Broadly speaking, the Examiner agrees with the Applicant’s characterization of the overall problem the claimed invention attempts to solve. However, with respect to the limitations regarding the use of “modular structures” for the “pre-fabricated supports,” the problem to be solve by the “modular structures arrangeable on modules“ and “ independently stackable in the direction of the z-axis”  is a bit narrower than the Applicant’s general characterization of the overall problem solved by the claimed invention. Based on the plain meaning of the terms in the aforementioned limitations and “common sense,” the Examiner can reasonably infer that the use of “modular structures” is relevant and directed (at least in part) to the problem of “reconfiguring, reorienting, rearranging or replacing modules” in a system. (Applicant’s Specification, paras [0074] – [0079]; Applicant’s Remarks/Arguments, pg. 13, para 2). Similarly, “Gosling is pertinent (and directed) to the problem of reconfiguring, reorienting, rearranging Applicant’s Remarks/Arguments, pg. 13, para 2). Then, it follows that both the claimed “modular structures” and Gosling are directed to the same problem. 

Furthermore, even the use of terms like “solid-wall modular structures“ and “wall modular structures,” in the Applicant’s disclosure (Applicant’s Specification, para [0075]), suggests that an ordinarily skilled artisan (and the Inventor) “would have reasonably consulted” Gosling and other references directed to “reconfigurable modular walls” for knowledge regarding solving the problem of “reconfiguring, reorienting, rearranging or replacing modules of a . . . system.” For at least the foregoing, Examiner respectfully maintains that the teachings of Gosling are reasonably pertinent to a problem with which the claimed invention is concerned and Gosling may be relied upon as a basis for rejecting the claimed invention under 35 U.S.C. §103. 

As per point (2), as summarized above in this Office Action, Examiner respectfully disagrees with Applicant’s argument the one of ordinary skill in the art would not have been motivated to combine or modify Wang with the teachings of Gosling. The Applicant offers two reasons to support the “lacking motivation to modify Wang per Gosling” argument. 

First, Applicant contends that Wang “already permits fabrication of a range of object
geometries” suggesting that the modification of Wang with Gosling would be, at least in part, superfluous. (Applicant’s Remarks/Arguments, pg. 14, para 1). The Examiner agrees with the Applicant regarding this contention at least in part. One the one hand, Wang permits fabrication of a range of objects geometries by positioning “dynamic beams” based on object geometries and adding “additional supporting material” on “dynamic beams” to support the goal of object fabrication. (Wang: para [0054]). Furthermore, modified Wang per Gosling would permit fabrication of a range of objects Applicant’s Specification). Inclusion of “pre-fabricated supports” (i.e., dynamic beam) and “modular structures” in a single disclosure is “unavailing,” so the logic of the Applicant’s contention suggest. The Examiner disagrees with this implication of the logic of the Applicant’s contention. Thus, the modification of Wang with Gosling is not “unavailing,” but meritorious. 
Second, the Applicant suggests that 35 U.S.C. 103 requires that the primary reference (i.e. Wang) provide “some teaching, suggestion, or motivation” to modify the primary reference or to combine the primary reference with another prior art reference for the purpose of teaching the claimed invention (See MPEP 2143(G)). However, 35 U.S.C. 103 merely requires the Office to find “some teaching, suggestion, or motivation” in a prior reference (i.e., Gosling) when modifying a primary reference or combining the primary reference with another prior art reference (id.). As recited in the previous Office Action and in the 103 rejection below, Gosling provided a reasonable rationale to modify Wang to incorporate the teachings of Gosling:  The one of ordinary skill in the art would have been motivated to do so in order to make the claimed invention more flexible and to permit the substitution of different types of modules based upon an object, thereby permitting fabrication of a greater range of Gosling: col 1, ln 30 ‐ 50). This motivation statement is proper with or without the phrase “without requiring laborious alterations.” Therefore, the one of ordinary skill in the art would have had ample reason or rationale to combine or modify Wang with the teachings of Gosling. 

As per point (3), as summarized above in this Office Action, reference Wang teaches in paragraphs [0054] and [0056] the limitations from canceled claim 15, “wherein the coordinate system defines orthogonal axes including x- and y-axes, and a z-axis and the pre-fabricated supports are independently height adjustable in the direction of the z-axis to respective heights.“ Reference Gosling teaches in column 7, lines 12 – 45 & column 15, lines 5 – 17 the limitations from canceled claim 17, “wherein the pre-fabricated supports comprise modular structures arrangeable on modules of a patterned grid in the directions of the x- and y-axes, and independently stackable in the direction of the z-axis to the respective heights.”  Moreover, It is the Office’s position that the combination of Wang with the teachings of Gosling is proper. (See above and 35 USC § 103 Rejections below). Therefore, adding the limitations (from canceled claims 15 and 17) to claim 14 does not render claim 14, both novel and nonobvious. 
  
Applicant's arguments for other claims, which depend on the argued patentability of claim 14, are also respectfully traversed by Examiner based on the reasons recited above.

As per point (4), as summarized above in this Office Action, reference Wang teaches in paragraphs [0054] and [0056] the limitations from canceled claim 3, “wherein the coordinate system defines orthogonal axes including x- and y-axes, and a z-axis and the pre-fabricated supports are independently height adjustable in the direction of the z-axis to respective heights as defined by the 35 USC § 103 Rejections below). Therefore, adding the limitations (from canceled claims 3 and 17) to claim 1 does not render claim 1, both novel and nonobvious

Applicant's arguments for other claims, which depend on the argued patentability of claim 1, are also respectfully traversed by Examiner based on the reasons recited above.

As per point (5), as summarized above in this Office Action, references Wang, Sterenthal, Gosling teach all the limitations from currently amended claim 1. (See 35 USC § 103 Rejections below). Reference Sterenthal teaches in paragraphs [0125] & [0004] the newly added limitations,  “wherein, the computer is configured to output layer data to an additive manufacturing system configured to manipulate build material to form the three- dimensional object on a layer-by-layer basis.” Reference Wang teaches in paragraph [0056] the newly added limitations, wherein “output commands or instructions to the additive manufacturing system further configured to arrange the pre-fabricated supports, based on the arrangement, on a layer-by-layer basis up to respective heights so as to support the build material for that layer.” Moreover, It is the Office’s position that the combination of Wang with the teachings of Sterenthal and Gosling is proper. (See above and 35 USC § 103 Rejections below). Therefore, adding the limitations (from currently amended claim 1 and newly added limitations) to claim 8 does not render claim 8, both novel and nonobvious



As per point (6), as summarized above in this Office Action, references Wang teaches in paragraphs [0056], [0052], & [0044] the newly added limitations regarding  “computer-generated arrangement” and “outputting commands or instructions.” Reference Sterenthal teaches in paragraphs [0125] & [0004] the newly added limitations, regarding “manipulate build material to form the three- dimensional object on a layer-by-layer basis.” Moreover, It is the Office’s position that the combination of Wang with the teachings of Sterenthal is proper. (See above and 35 USC § 103 Rejections below). Therefore, adding the limitations (newly added limitations) to claim 21 does not render claim 21, both novel and nonobvious, as required for patentability. 

Applicant's arguments for other claims, which depend on the argued patentability of claim 21, are also respectfully traversed by Examiner based on the reasons recited above.

Therefore, the rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, & 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub.
2020/0329814), in view of Gosling (US Pat. 9,856,644). 

Regarding claim 14, Wang teaches pre-fabricated supports arrangeable to support a three-dimensional object during additive manufacturing (Wang: Abstract), 
wherein the pre-fabricated supports are arrangeable in a computer- generated arrangement with respective coordinates in a coordinate system (Wang: para [0056], 3 - D modeling software may be configured to indicate which dynamic beams 502 should be positioned in which locations of the build platform. The build platform may be divided into a grid - like pattern [i.e., a coordinate system] such that the 3 - D modeling software can output a vector location [i.e., coordinates] to indicate the specific location on the build platform that a dynamic beam 502 of a particular height should be placed [i.e., arrangement] . . . the build platform may be formed of a grid of beams attached to an actuation device that can raise or lower the beams according to commands from a control computer. Thus , when needed supports are generated by the 3 – D modeling software , the dynamic build platform may be configured to maneuver its dynamic beams in such a way as to conform to the determined support structure; para [0044], printer typically operates in X , Y and Z axes [i.e., coordinates in coordinate system], drawing the model one layer at a time . . . Once the part is completed , the support columns [i.e., pre-fabricated supports] are removed and the surface is finished), 
to support the three-dimensional object in the coordinate system during additive manufacturing (Wang: para [0054], the dynamic beams 502 may have varying heights which are positioned in order to follow the contour of the object to be printed), 
the pre-fabricated supports being arrangeable in different arrangements for different three-dimensional objects (Wang: para [0054], an illustration of how dynamic prefabricated supports may be used ( and re - used ) to manufacture objects using an additive manufacturing device. Turning first to FIG. 5A, an implementation using dynamic beams 502 is . . . a series of beams of varying height are combined on the platform in order to produce the desired shape of the support. As shown, the dynamic beams 502 may have varying heights which are positioned   in order to follow the contour of the object to be printed; FIGS 5A & 5B; para [0056], 3 - D modeling software [i.e., the computer ] may be configured to indicate which dynamic beams 502 should be positioned in which locations of the build platform . . . the build platform may be formed of a grid of beams [i.e., pre-fabricated supports] attached to an actuation device that can raise or lower the beams according to commands from a control computer. Thus , when needed supports are generated by the 3 – D modeling software , the dynamic build platform may be configured to maneuver its dynamic beams in such a way as to conform to the determined support structure [i.e., generate different arrangements]; para [0041], For example , utilizing the prefabricated supports disclosed herein results in reduced or even eliminated waste of material . This savings of materials results from the ability for the prefabricated supports to be used to manufacture multiple parts [i.e., different three- dimensional objects having different computer geometric models] instead of only a single part; para [0100], The pre-fabricated support structure may be then be reused),
wherein the coordinate system defines orthogonal axes including x- and y-axes, and a z-axis (Wang: para [0056]), and 
the pre-fabricated supports are independently height adjustable in the direction of the z-axis to respective heights (Wang: para [0054], the dynamic beams 502 may have varying heights which are positioned in order to follow the contour of the object to be printed), and 
wherein the pre-fabricated supports comprise modular structures arrangeable on modules of a patterned grid in the directions of the x- and y-axes (Wang: para [0105], the support structure may be any of various types of fort support structures such as modular platforms [i.e., modular structures], prefabricated supports , or traditional supports. After determining the support structure type, the process moves to decision block 2303 where it is determined whether the support structure type is a modular platform; para [0056]; [Explanation: the limitation element “modular structures arrangeable on modules” is not explicitly taught by Wang. This limitation element shall be addressed by Gosling. See analysis above for limitation elements explicitly taught by Wang), and
 independently stackable in the direction of the z-axis to the respective heights (Wang: para [0081], the build platform may be formed of a grid of beams attached to an actuation device that can raise or lower the beams according to commands from a control computer. Thus, based on the needed support structure, various beams [i.e., a module] in the build platform may be raised to conform to the design; [Explanation: the limitation element “independently stackable in the direction of the z-axis” for modular structures is not explicitly taught by Wang. This limitation element shall be addressed by Gosling. See analysis above for limitation elements explicitly taught by Wang),

but Wang does not explicitly disclose the pre-fabricated supports, wherein 
the pre-fabricated supports comprise modular structures arrangeable on modules of a patterned grid in the directions of the x- and y-axes, and 
independently stackable in the direction of the z-axis to the respective heights.

However, Gosling teaches pre-fabricated supports, wherein 
the pre-fabricated supports comprise modular structures arrangeable on modules of a patterned grid in the directions of the x- and y-axes (Gosling: col 7, ln 12 – 45, a reconfigurable modular partition system [i.e., modular structures] having a plurality of reconfigurable modules . . . configured for interchangeable attachment one to another . . . Certain implementations include differently shaped connection details or components and/or connection interface components (e.g., at a common inter-face). For instance, certain implementations include a plurality of different connection components respectively having one or more common, universal, and/or compatible connection interfaces and/or connection interface elements or members. Such connection components can allow a user to select a desired module . . .  without regard to compatibility concerns as each module . . . thereof are formed, extruded, and/or manufactured so as to be compatible with any other module . . . Certain implementations, therefore, can allow a user to reconfigure, reorient, rearrange, and/or replace one or more modules . . . without laborious alterations . . . to ensure proper alignnient and/or attachment of the modules. For instance, some implementations include a "checker-board" . . . modular [i.e., pattered grid] . . . comprising a plurality of . . . horizontally arranged modules [i.e., in the  directions of the x- and y-axes ], wherein any two modules, regardless of position on the checker-board or other design, can be swapped, rearranged, reoriented, or otherwise reconfigured without one or more of the aforementioned or other alterations or limitations), and  
independently stackable in the direction of the z-axis to the respective heights (Gosling: col 15, ln 5 – 17, a module 102 . . . can comprise a variety of configurations . . . Thus , modules  102 can be stacked atop one another in a vertical relation- ship . . .  can comprise a plurality of modules 102 that are universally interchangeable in their vertical . . . position, orientation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Gosling for using pre-fabricated supports comprising modular structures arrangeable on modules, wherein the modular structures are independently stackable in the direction of the z-axis. The one of ordinary skill in the art would have been motivated to do so in order to make the claimed invention more flexible and to permit the substitution of different types of modules based upon an object, thereby permitting fabrication of a Gosling: col 1, ln 30 - 50). 

Regarding claim 18, modified Wang teaches the pre-fabricated supports of claim 14, and Gosling also teaches pre-fabricated supports, wherein 
the modular structures include a first type modular structure with a bottom surface that is alignable with a selected one of the modular structures (Gosling: col 30, ln 10 – 32, connection components 104 [i.e., bottom surface of first type modular structure] can comprise various shapes, sizes, and/or configurations . . .  connection component 104e can comprise a rectilinear and/or squared-edge shape and center-mounting tile receiving element 605 . . . Connection component 104e can comprise a substantially flat and/or linear upper surface 103b and substantially flat, opposing outer side surface 103c. Thus, in various implementations, connection component( s) 104 can comprise rectilinear, straight, rounded, curved, angled, sharp, smooth, and/or various combinations of shapes, edges, and/or surfaces. It will be appreciated that while reference is made to upper surfaces, surfaces and other components or features can be inverted so  change the orientation of the module 102, connection component 104, channel, or other component thereof (e.g., to face up or down or sideways); claim 9, A reconfigurable partition system comprising: a first module comprising a first connection components [i.e., bottom surface of first type modular structure] configured to be attached to a connection component of another module, the first connection component).

Regarding claim 19, modified Wang teaches the pre-fabricated supports of claim 18, and Gosling also teaches pre-fabricated supports, 
wherein the first type modular structure has a top surface with first alignment elements opposing the bottom surface (Gosling: col 30, ln 10 – 32, connection components 104 [i.e., top surface of first type modular structure] can comprise various shapes, sizes, and/or configurations . . .  connection component 104e can comprise a rectilinear and/or squared-edge shape and center-mounting tile receiving element 605 . . . Connection component 104e can comprise a substantially flat and/or linear upper surface 103b and substantially flat, opposing outer side surface 103c [i.e., first alignment elements opposing the bottom surface]. Thus, in various implementations, connection component( s) 104 can comprise rectilinear, straight, rounded, curved, angled, sharp, smooth, and/or various combinations of shapes, edges, and/or surfaces), and 
the modular structures further include a second type modular structure with a bottom surface having second alignment elements alignable with the first alignment elements on the top surface of the first type modular structure (Gosling: col 30, ln 10 – 32, connection components 104 [i.e., bottom surface of second type modular structure] can comprise various shapes, sizes, and/or configurations . . .  connection component 104e can comprise a rectilinear and/or squared-edge shape and center-mounting tile receiving element 605 . . . Connection component 104e can comprise a substantially flat and/or linear upper surface 103b and substantially flat, opposing outer side surface 103c. Thus, in various implementations, connection component( s) 104 can comprise rectilinear, straight, rounded, curved, angled, sharp, smooth, and/or various combinations of shapes, edges, and/or surfaces. It will be appreciated that while reference is made to upper surfaces, surfaces and other components or features can be inverted so change the orientation of the module 102, connection component 104, channel, or other component thereof (e.g., to face up or down or sideways); claim 9, a second module comprising: a second connection component [i.e., bottom surface of first type modular structure]  configured to be attached to the first connection component of the first module, the second connection components comprising two second interface channels), and
 wherein the second type modular structure has a top surface with the first alignment elements opposing the bottom surface with the second alignment elements (Gosling: col 30, ln 10 – 32, connection components 104 [i.e., top surface of second type modular structure] can comprise various shapes, sizes, and/or configurations . . .  connection component 104e can comprise a rectilinear and/or squared-edge shape and center-mounting tile receiving element 605 . . . Connection component 104e can comprise a substantially flat and/or linear upper surface 103b and substantially flat, opposing outer side surface 103c [i.e., second alignment elements opposing the bottom surface]. Thus, in various implementations, connection component( s) 104 can comprise rectilinear, straight, rounded, curved, angled, sharp, smooth, and/or various combinations of shapes, edges, and/or surfaces), 
and the modular structures further include a third type modular structure with a bottom surface having the second alignment elements alignable with the first alignment elements of the top surface of the second type modular structure, or the top surface of the first type modular structure, the third type modular structure also with an opposing top surface to support the three-dimensional object during additive manufacturing (Gosling: col 30, ln 10 – 32, connection components 104 [i.e., bottom surface of third type modular structure] can comprise various shapes, sizes, and/or configurations . . .  connection component 104e can comprise a rectilinear and/or squared-edge shape and center-mounting tile receiving element 605 . . . Connection component 104e can comprise a substantially flat and/or linear upper surface 103b and substantially flat, opposing outer side surface 103c. Thus, in various implementations, connection component( s) 104 can comprise rectilinear, straight, rounded, curved, angled, sharp, smooth, and/or various combinations of shapes, edges, and/or surfaces. It will be appreciated that while reference is made to upper surfaces, surfaces and other components or features can be inverted so  change the orientation of the module 102, connection component 104, channel, or other component thereof (e.g., to face up or down or sideways).

Regarding claim 20, Wang teaches the pre-fabricated supports of claim 14, wherein 
Wang: para [0056], The build platform may be divided into a grid - like pattern such that the 3 - D modeling software can output a vector location to indicate the specific location on the build platform that a dynamic beam 502 of a particular height should be placed [i.e., manual arrangement]. Alternatively, the beams may be part of the build platform itself, resulting in an adjustable build platform. In these embodiments, the build platform may be formed of a grid of beams attached to an actuation device that can raise or lower the beams according to commands from a control computer. Thus, when needed supports are generated by the 3 – D modeling software [i.e., automatic arrangement], the dynamic build platform may be configured to maneuver its dynamic beams in such a way as to conform to the determined support structure).



Claims 21 – 22, 25, & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub. 2020/0329814), in view of Sterenthal (US Pub. 2018/0056595).

Regarding claim 21, Wang teaches a method for supporting a three-dimensional object during additive manufacturing (Wang: Abstract), the method comprising: 
generating a computer-generated arrangement of pre-fabricated supports, including the computer generating the arrangement with respective coordinates in a coordinate system (Wang: para [0056], 3 - D modeling software may be configured to indicate which dynamic beams 502 should be positioned in which locations of the build platform. The build platform may be divided into a grid - like pattern [i.e., a coordinate system] such that the 3 - D modeling software can output a vector location [i.e., coordinates] to indicate the specific location on the build platform that a dynamic beam 502 of a particular height should be placed [i.e., arrangement] . . . the build platform may be formed of a grid of beams attached to an actuation device that can raise or lower the beams according to commands from a control computer. Thus , when needed supports are generated by the 3 – D modeling software , the dynamic build platform may be configured to maneuver its dynamic beams in such a way as to conform to the determined support structure; para [0044], printer typically operates in X , Y and Z axes [i.e., coordinates in coordinate system], drawing the model one layer at a time . . . Once the part is completed , the support columns [i.e., pre-fabricated supports] are removed and the surface is finished), 
to support the three-dimensional object in the coordinate system during additive manufacturing (Wang: para [0056]),
 the pre-fabricated supports pre-arranged in a patterned grid in the directions of the x- and y- axes (Wang: para [0056]; para [0052], Once the prefabricated support 302 has been appropriately placed on the build platform, the additive manufacturing device may then begin the process of depositing and / or creating layers of the object 304 until the object has been completed), and 
define modules in the patterned grid that are independently height adjustable in the direction of the z-axis to the respective heights as defined by the computer-generated arrangement (Wang: para [0054], the dynamic beams 502 may have varying heights which are positioned in order to follow the contour of the object to be printed; see also para [0056]); 
outputting layer data to an additive manufacturing system to cause the additive manufacturing system to manipulate build material to form the three-dimensional object on a layer-by-layer basis (para [0044]); and 
outputting commands or instructions to the additive manufacturing system to cause the additive manufacturing system to arrange the pre-fabricated supports, based on the computer-on a layer-by-layer basis up to respective heights for each layer so as to support the build material for that layer (Wang: para [0056]),
but, Wang does not explicitly disclose wherein: 
outputting layer data to an additive manufacturing system to cause the additive manufacturing system to manipulate build material to form the three-dimensional object on a layer-by-layer basis; and 
on a layer-by-layer basis up to respective heights for each layer so as to support the build material for that layer.

However, Sterenthal teaches a method for supporting a three-dimensional object during additive manufacturing (Sterenthal: Abstract), the method comprising: 

outputting layer data to an additive manufacturing system to cause the additive manufacturing system to manipulate build material to form the three-dimensional object on a layer-by-layer basis (Sterenthal: para [0004], This layer data may be formatted into an appropriate language that describes a tool path for forming the object , which may be received by an additive manufacturing system to manipulate build material to form the object on a layer by - layer basis; see also para [0125]); and 
on a layer-by-layer basis up to respective heights for each layer so as to support the build material for that layer (Sterenthal: para [0004], This layer data may be formatted into an appropriate language that describes a tool path for forming the object , which may be received by an additive manufacturing system to manipulate build material to form the object on a layer by - layer basis; see also para [0125]).

Sterenthal: paras [0004] – [0008]) 

Regarding claim 22, modified Wang further teaches the method of claim 21, wherein 
the coordinate system defines orthogonal axes including x- and y-axes, and a z-axis (Wang: para [0056]), and 
arranging the one or more pre- fabricated supports in the computer-generated arrangement comprises independently adjusting a height of the one or more pre-fabricated supports in the direction of the z-axis to respective heights (Wang: para [0054], the dynamic beams 502 may have varying heights which are positioned in order to follow the contour of the object to be printed).

Regarding claim 25, modified Wang further teaches the method of claim 21, and Wang also teaches, wherein
generating the computer-generated arrangement comprises determining an automatic or a manual method of arranging the one or more pre-fabricated supports in the computer-generated arrangement (Wang: para [0056], The build platform may be divided into a grid - like pattern such that the 3 - D modeling software can output a vector location to indicate the specific location on the build platform that a dynamic beam 502 of a particular height should be placed [i.e., manual arrangement]. Alternatively, the beams may be part of the build platform itself, resulting in an adjustable build platform. In these embodiments, the build platform may be formed of a grid of beams attached to an actuation device that can raise or lower the beams according to commands from a control computer. Thus, when needed supports are generated by the 3 – D modeling software [i.e., automatic arrangement], the dynamic build platform may be configured to maneuver its dynamic beams in such a way as to conform to the determined support structure).

Regarding claim 29,  modified Wang further teaches the method of claim 21, and Wang also teaches, wherein the commands or instructions are output to cause the additive manufacturing system to complete the arrangement of the pre- fabricated supports for a layer of the three-dimensional object after that layer is formed (Wang: para [0056]).


Claims 1-9, 11-13, & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub. 2020/0329814), in view of Sterenthal (US Pub. 2018/0056595), in further view of Gosling (US Pat. 9,856,644).

Regarding claim 1, Wang teaches a system for additive manufacturing a three-dimensional object (Wang: Abstract), the system comprising:
 pre-fabricated supports arrangeable to support the three-dimensional object during additive manufacturing (Wang: para [0054], dynamic prefabricated supports may be utilized  . . .  an illustration of how dynamic prefabricated supports may be used ( and re - used ) to manufacture objects using an additive manufacturing device. Turning first to FIG. 5A , an implementation using dynamic beams 502 is shown. Here, a series of beams of varying height are combined on the platform in order to produce the desired shape of the support. As shown, the dynamic beams 502 may have varying heights which are positioned [i.e., arrangeable] in order to follow the contour of the object to be printed; FIGS 5A & 5B); and 
a computer configured to at least (Wang: para [0066], using a computer): 
access a computer geometric model of the three-dimensional object (Wang: para [0066], at step 905, a digital representation of the object [i.e., computer geometric model of the three-dimensional object] is designed using a computer . . . For example, 2 - D or 3 - D data may be input to the computer 702a for aiding in designing the digital representation of the 3 - D object; process; para [0043], three dimensional objects directly from 3D CAD data . . . process starts with importing an STL file [i.e., a computer geometric model of the three-dimensional object] of a model into a pre - processing software; para [0058]; Fig 9, block 905; para [0079]) and 
geometric parameters of the pre-fabricated supports (Wang: para [0043], A support
structure [i.e., a pre-fabricated support] is created where needed, based on the position and geometry of the part; [Explanation: the limitation element “geometric parameters” is not explicitly taught by Wang and shall be addressed by Sterenthal. See analysis above for limitation elements explicitly taught by Wang); and 
generate an arrangement of the pre-fabricated supports with respective coordinates in a coordinate system (Wang: para [0056], 3 - D modeling software may be configured to indicate which dynamic beams 502 should be positioned in which locations of the build platform. The build platform may be divided into a grid - like pattern [i.e., a coordinate system] such that the 3 - D modeling software can output a vector location [i.e., coordinates] to indicate the specific location on the build platform that a dynamic beam 502 of a particular height should be placed [i.e., arrangement] . . . the build platform may be formed of a grid of beams attached to an actuation device that can raise or lower the beams according to commands from a control computer. Thus , when needed supports are generated by the 3 – D modeling software , the dynamic build platform may be configured to maneuver its dynamic beams in such a way as to conform to the determined support structure; para [0044], printer typically operates in X , Y and Z axes [i.e., coordinates in coordinate system], drawing the model one layer at a time . . . Once the part is completed , the support columns [i.e., pre-fabricated supports] are removed and the surface is finished),
 to support the three- dimensional object in the coordinate system during additive manufacturing(Wang: para [0054], the dynamic beams 502 may have varying heights which are positioned in order to follow the contour of the object to be printed),
the computer being configured to generate the arrangement based on the computer geometric model of the three- dimensional object and the geometric parameters of the pre-fabricated supports (Wang: para [0056], 3 - D modeling software [i.e., the computer ] may be configured to indicate which dynamic beams 502 should be positioned in which locations of the build platform. The build platform may be divided into a grid - like pattern [i.e., a coordinate system] such that the 3 - D modeling software can output a vector location [i.e., coordinates] to indicate the specific location on the build platform that a dynamic beam 502 of a particular height should be placed [i.e., arrangement] . . . the build platform may be formed of a grid of beams attached to an actuation device that can raise or lower the beams according to commands from a control computer. Thus, when needed supports are generated by the 3 – D modeling software , the dynamic build platform may be configured to maneuver its dynamic beams in such a way as to conform to the determined support structure; para [0054], As shown , the dynamic beams 502 may have varying heights which are positioned [i.e., by the computer ]  in order to follow the contour of the object [i.e., the computer geometric model of the three- dimensional object] to be printed; para [0066]; Fig 9, block 905; Explanation: the limitation element “geometric parameters” is not explicitly taught by Wang and shall be addressed by Tobia. See analysis above for limitation elements explicitly taught by Wang), 
(Wang: para [0054], an illustration of how dynamic prefabricated supports may be used ( and re - used ) to manufacture objects using an additive manufacturing device. Turning first to FIG. 5A, an implementation using dynamic beams 502 is . . . a series of beams of varying height are combined on the platform in order to produce the desired shape of the support. As shown, the dynamic beams 502 may have varying heights which are positioned   in order to follow the contour of the object to be printed; FIGS 5A & 5B; para [0056], 3 - D modeling software [i.e., the computer ] may be configured to indicate which dynamic beams 502 should be positioned in which locations of the build platform . . . the build platform may be formed of a grid of beams [i.e., pre-fabricated supports] attached to an actuation device that can raise or lower the beams according to commands from a control computer. Thus , when needed supports are generated by the 3 – D modeling software , the dynamic build platform may be configured to maneuver its dynamic beams in such a way as to conform to the determined support structure [i.e., generate different arrangements]; para [0041], For example , utilizing the prefabricated supports disclosed herein results in reduced or even eliminated waste of material . This savings of materials results from the ability for the prefabricated supports to be used to manufacture multiple parts [i.e., different three- dimensional objects having different computer geometric models] instead of only a single part; para [0100], The pre fabricated support structure may be then be reused), 
wherein the coordinate system defines orthogonal axes including x- and y-axes, and a z-axis (Wang: para [0056]), and 
the pre-fabricated supports are independently height adjustable in the direction of the z-axis to respective heights as defined by the arrangement (Wang: para [0054], the dynamic beams 502 may have varying heights which are positioned in order to follow the contour of the object to be printed), and 
wherein the pre-fabricated supports comprise modular structures arrangeable on modules of a patterned grid in the directions of the x- and y-axes (Wang: para [0105], the support structure may be any of various types of fort support structures such as modular platforms [i.e., modular structures], prefabricated supports , or traditional supports. After determining the support structure type, the process moves to decision block 2303 where it is determined whether the support structure type is a modular platform; para [0056]; [Explanation: the limitation element “modular structures arrangeable on modules” is not explicitly taught by Wang. This limitation element shall be addressed by Gosling. See analysis above for limitation elements explicitly taught by Wang), and
 independently stackable in the direction of the z-axis to the respective heights, as defined by the arrangement (Wang: para [0081], the build platform may be formed of a grid of beams attached to an actuation device that can raise or lower the beams according to commands from a control computer. Thus, based on the needed support structure, various beams [i.e., a module] in the build platform may be raised to conform to the design; [Explanation: the limitation element “independently stackable in the direction of the z-axis” for modular structures is not explicitly taught by Wang. This limitation element shall be addressed by Gosling. See analysis above for limitation elements explicitly taught by Wang),
but Wang does not explicitly disclose a system for additive manufacturing a three-dimensional object, the system comprising: 
geometric parameters of the pre-fabricated supports; and 
the computer being configured to generate the arrangement based on the computer geometric model of the three- dimensional object and the geometric parameters of the pre-fabricated supports; and

independently stackable in the direction of the z-axis to the respective heights, as defined by the arrangement.

However, Sterenthal teaches a system for additive manufacturing a three-dimensional object (Sterenthal: Abstract), the system comprising: 
geometric parameters of the pre-fabricated supports (Sterenthal: para [ 0018 ],  generating the shell [i.e., geometric parameters ] including the support structure [i.e., pre-fabricated support ] includes generating the shell including the wall - type support structure with spacing , pattern and teeth parameters; para [0004], The solid model may represent the object and its structural components by a collection of geometry . This solid model may be exported to another form that represents the closed - form surface geometry of the object , which at times may be referred to as a shell [i.e., geometric parameters]. In some examples , the shell of an object may take the form of a mesh of polygons ( e . g . , triangles ) , such as in the case of an STL ( standard tessellation language ) model or file); and 
the computer being configured to generate the arrangement based on the computer geometric model of the three- dimensional object and the geometric parameters of the pre-fabricated supports (Sterenthal: para [0098], The computing apparatus may then generate a shell of the three - dimensional object based on the solid model, and including the support structure ). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Sterenthal for generating the arrangement based in part on the geometric parameters of the pre-fabricated supports. The one of Sterenthal: paras [0007] & [0100]), 
but modified Wang does not explicitly disclose a system for additive manufacturing a three-dimensional object, the system comprising: 
the pre-fabricated supports comprise modular structures arrangeable on modules of a patterned grid in the directions of the x- and y-axes, and 
independently stackable in the direction of the z-axis to the respective heights, as defined by the arrangement.

However, Gosling teaches pre-fabricated supports, wherein 
the pre-fabricated supports comprise modular structures arrangeable on modules of a patterned grid in the directions of the x- and y-axes (Gosling: col 7, ln 12 – 45, a reconfigurable modular partition system [i.e., modular structures] having a plurality of reconfigurable modules . . . configured for interchangeable attachment one to another . . . Certain implementations include differently shaped connection details or components and/or connection interface components (e.g., at a common inter-face). For instance, certain implementations include a plurality of different connection components respectively having one or more common, universal, and/or compatible connection interfaces and/or connection interface elements or members. Such connection components can allow a user to select a desired module . . .  without regard to compatibility concerns as each module . . . thereof are formed, extruded, and/or manufactured so as to be compatible with any other module . . . Certain implementations, therefore, can allow a user to reconfigure, reorient, rearrange, and/or replace one or more modules . . . without laborious alterations . . . to ensure proper alignnient and/or attachment of the modules. For instance, some implementations include a "checker-board" . . . modular [i.e., pattered grid] . . . comprising a plurality of . . . horizontally arranged modules [i.e., in the  directions of the x- and y-axes ], wherein any two modules, regardless of position on the checker-board or other design, can be swapped, rearranged, reoriented, or otherwise reconfigured without one or more of the aforementioned or other alterations or limitations), and  
independently stackable in the direction of the z-axis to the respective heights, as defined by the arrangement (Gosling: col 15, ln 5 – 17, a module 102 . . . can comprise a variety of configurations . . . Thus , modules  102 can be stacked atop one another in a vertical relation- ship . . .  can comprise a plurality of modules 102 that are universally interchangeable in their vertical . . . position, orientation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wang to incorporate the teachings of Gosling for using pre-fabricated supports comprising modular structures arrangeable on modules, wherein the modular structures are independently stackable in the direction of the z-axis. The one of ordinary skill in the art would have been motivated to do so in order to make the claimed invention more flexible and to permit the substitution of different types of modules based upon an object, thereby permitting fabrication of a greater range of object geometries without requiring laborious alterations to the claimed invention (Gosling: col 1, ln 30 - 50). 

Regarding claim 2, modified Wang teaches the system of claim 1, wherein the computer is further configured to at least: 
form layer data defining layers of the computer geometric model independent of the pre-fabricated supports (Sterenthal: para [0125], the method includes receiving solid model of the three – dimensional object, generating a shell of the three - dimensional object based on the solid model . . . method includes forming layer data defining a plurality of layers of the shell for use in forming the zones and thereby the three - dimensional object . . . the method includes creating a tool path ( e . g . , a single tool path from the layer data  . . . for receipt by an additive manufacturing system configured to manipulate build material to form the three - dimensional object on a layer - by - layer basis); and 
format the layer data for an additive manufacturing system configured to manipulate build material to form the three-dimensional object on a layer-by-layer basis (Sterenthal: para [0125]; para [0004], This layer data may be formatted into an appropriate language that describes a tool path for forming the object , which may be received by an additive manufacturing system to manipulate build material to form the object on a layer by - layer basis) 
with the pre-fabricated supports in the arrangement being configured to support the three-dimensional object as the three-dimensional object is formed (Wang: para [0052], Once the prefabricated support 302 has been appropriately placed on the build platform, the additive manufacturing device may then begin the process of depositing and / or creating layers of the object 304 until the object has been completed).


Regarding claim 4, modified Wang teaches system of claim 1, wherein the computer being configured to generate the arrangement includes being configured to: 
analyze the computer geometric model to identify regions of the three-dimensional object requiring support (Wang: para [0082], the object design [i.e., computer geometric model] is received by the additive manufacturing system. The process then moves to block 1304, where the system determines [i.e., identifies] the necessary support structure [i.e., regions]. Next, the process moves to block 1306. There, the dynamic support beams are selected and positioned on the build platform based on the height of the support needed in each region of the platform [i.e., the three-dimensional object] . . . the process moves to block 1310, where the object is printed using the support structure to support overhangs in the object design; Fig 13, step 1306; Fig. 5a; Sterenthal: para [0124], the method includes receiving solid model of the three – dimensional object , and performing a geometric analysis of the solid model to identify a region of the three - dimensional object requiring a support structure The method includes performing stress and warping analyses of the solid model at the region so identified; Fig 21, block 2104);
determine heights of the regions in the computer geometric model of the three-dimensional object (Sterenthal: para [0124]; Fig 21, block 2104); and 
determine the respective heights of the pre-fabricated supports based on the heights of regions in the computer geometric model (Wang: para [0082]), 
the heights of the regions and the respective heights of the pre-fabricated supports being defined by a distance from a bottommost region of the computer geometric model in the direction of the z-axis (Sterenthal: para [0013], the solid model of the three dimensional object is in a coordinate system with orthogonal axes including X - and y - axes , and a z - axis , height is defined by distance from a bottommost region of the solid model in the direction of the z – axis). 

Regarding claim 5, modified Wang teaches the system of claim 4, and Wang also teaches a system, wherein the computer configured to generate the arrangement includes being configured to determine an automatic or a manual method of arranging the pre-fabricated supports (Wang: para [0056], The build platform may be divided into a grid - like pattern such that the 3 - D modeling software can output a vector location to indicate the specific location on the build platform that a dynamic beam 502 of a particular height should be placed [i.e., manual arrangement]. Alternatively, the beams may be part of the build platform itself, resulting in an adjustable build platform. In these embodiments, the build platform may be formed of a grid of beams attached to an actuation device that can raise or lower the beams according to commands from a control computer. Thus, when needed supports are generated by the 3 – D modeling software [i.e., automatic arrangement], the dynamic build platform may be configured to maneuver its dynamic beams in such a way as to conform to the determined support structure).

Regarding claim 6, modified Wang teaches the system of claim 1, wherein
the geometric parameters of the pre-fabricated supports (Sterenthal: paras [0018] & [0004])    comprise 
at least one of a surface area of an uppermost region of each of the pre-fabricated supports, a height of each of the pre-fabricated supports defined by a distance from a bottommost region to the uppermost region of each of the pre-fabricated supports in the direction of the z-axis, or a shape of each of the pre- fabricated supports (Wang: para [0054]).

Regarding claim 7, modified Wang teaches the system of claim 1, and Wang also teaches a system, further comprising the additive manufacturing system including an extruder configured to dispense build material on the pre-fabricated supports to form the three-dimensional object based on the computer geometric model of the three-dimensional object (Wang: para [0069], the extrusion nozzles 1006 can be moved to the appropriate location over the build platform to deposit the build [i.e., on the pre-fabricated supports to form the three-dimensional object] . . . in the appropriate location according to design [i.e., the computer geometric model] of the part to be printed; para [0052], This position is determined based on the design file associated with the object to be built . Once the prefabricated support 302 has been appropriately placed on the build platform, the additive manufacturing device may then begin the process of depositing and / or creating layers of the object 304 until the object has been completed).

Regarding claim 8, modified Wang teaches a system for additive manufacturing a three-dimensional object of claim 1. Therefore, modified Wang teaches a system for additive manufacturing a three-dimensional object. 
Furthermore, modified Wang further teaches wherein: 
the computer is configured to output layer data to an additive manufacturing system configured to manipulate build material to form the three- dimensional object on a layer-by-layer basis (Sterenthal: para [0125]; para [0004], This layer data may be formatted into an appropriate language that describes a tool path for forming the object , which may be received by an additive manufacturing system to manipulate build material to form the object on a layer by - layer basis), and 
output commands or instructions to the additive manufacturing system further configured to arrange the pre-fabricated supports, based on the arrangement, on a layer-by-layer basis up to respective heights so as to support the build material for that layer (Wang: para [0056], The build platform may be divided into a grid - like pattern such that the 3 - D modeling software can output a vector location to indicate the specific location on the build platform that a dynamic beam 502 of a particular height should be placed. Alternatively, the beams may be part of the build platform itself, resulting in an adjustable build platform. In these embodiments, the build platform may be formed of a grid of beams attached to an actuation device that can raise or lower the beams according to commands from a control computer. Thus, when needed supports are generated by the 3 – D modeling software, the dynamic build platform may be configured to maneuver its dynamic beams in such a way as to conform to the determined support structure). 

Wang: para [0081]).

Regarding claim 11, modified Wang discloses the system of claim 1, and Gosling also teaches a system, wherein
 the modular structures include a first type modular structure with a bottom surface that is alignable with a selected one of the modular structures as defined by the arrangement (Gosling: col 30, ln 10 – 32, connection components 104 [i.e., bottom surface of first type modular structure] can comprise various shapes, sizes, and/or configurations . . .  connection component 104e can comprise a rectilinear and/or squared-edge shape and center-mounting tile receiving element 605 . . . Connection component 104e can comprise a substantially flat and/or linear upper surface 103b and substantially flat, opposing outer side surface 103c. Thus, in various implementations, connection component( s) 104 can comprise rectilinear, straight, rounded, curved, angled, sharp, smooth, and/or various combinations of shapes, edges, and/or surfaces. It will be appreciated that while reference is made to upper surfaces, surfaces and other components or features can be inverted so  change the orientation of the module 102, connection component 104, channel, or other component thereof (e.g., to face up or down or sideways); claim 9, A reconfigurable partition system comprising: a first module comprising a first connection components [i.e., bottom surface of first type modular structure] configured to be attached to a connection component of another module, the first connection component). 

Gosling: col 30, ln 10 – 32, connection components 104 [i.e., top surface of first type modular structure] can comprise various shapes, sizes, and/or configurations . . .  connection component 104e can comprise a rectilinear and/or squared-edge shape and center-mounting tile receiving element 605 . . . Connection component 104e can comprise a substantially flat and/or linear upper surface 103b and substantially flat, opposing outer side surface 103c [i.e., first alignment elements opposing the bottom surface]. Thus, in various implementations, connection component( s) 104 can comprise rectilinear, straight, rounded, curved, angled, sharp, smooth, and/or various combinations of shapes, edges, and/or surfaces), and 
the modular structures further include a second type modular structure with a bottom surface having second alignment elements alignable with the first alignment elements on the top surface of the first type modular structure (Gosling: col 30, ln 10 – 32, connection components 104 [i.e., bottom surface of second type modular structure] can comprise various shapes, sizes, and/or configurations . . .  connection component 104e can comprise a rectilinear and/or squared-edge shape and center-mounting tile receiving element 605 . . . Connection component 104e can comprise a substantially flat and/or linear upper surface 103b and substantially flat, opposing outer side surface 103c. Thus, in various implementations, connection component( s) 104 can comprise rectilinear, straight, rounded, curved, angled, sharp, smooth, and/or various combinations of shapes, edges, and/or surfaces. It will be appreciated that while reference is made to upper surfaces, surfaces and other components or features can be inverted so change the orientation of the module 102, connection component 104, channel, or other component thereof (e.g., to face up or down or sideways); claim 9, a second module comprising: a second connection component [i.e., bottom surface of first type modular structure]  configured to be attached to the first connection component of the first module, the second connection components comprising two second interface channels), 
and wherein the second type modular structure has a top surface with the first alignment elements opposing the bottom surface with the second alignment elements (Gosling: col 30, ln 10 – 32, connection components 104 [i.e., top surface of second type modular structure] can comprise various shapes, sizes, and/or configurations . . .  connection component 104e can comprise a rectilinear and/or squared-edge shape and center-mounting tile receiving element 605 . . . Connection component 104e can comprise a substantially flat and/or linear upper surface 103b and substantially flat, opposing outer side surface 103c [i.e., second alignment elements opposing the bottom surface]. Thus, in various implementations, connection component( s) 104 can comprise rectilinear, straight, rounded, curved, angled, sharp, smooth, and/or various combinations of shapes, edges, and/or surfaces), 
and the modular structures further include a third type modular structure with a bottom surface having the second alignment elements alignable with the first alignment elements of the top surface of the second type modular structure, or the top surface of the first type modular structure, the third type modular structure also with an opposing top surface to support the three-dimensional object during additive manufacturing (Gosling: col 30, ln 10 – 32, connection components 104 [i.e., bottom surface of third type modular structure] can comprise various shapes, sizes, and/or configurations . . .  connection component 104e can comprise a rectilinear and/or squared-edge shape and center-mounting tile receiving element 605 . . . Connection component 104e can comprise a substantially flat and/or linear upper surface 103b and substantially flat, opposing outer side surface 103c. Thus, in various implementations, connection component( s) 104 can comprise rectilinear, straight, rounded, curved, angled, sharp, smooth, and/or various combinations of shapes, edges, and/or surfaces. It will be appreciated that while reference is made to upper surfaces, surfaces and other components or features can be inverted so  change the orientation of the module 102, connection component 104, channel, or other component thereof (e.g., to face up or down or sideways).

Regarding claim 13, modified Wang teaches the system of claim 11, wherein 
the computer configured to generate the arrangement is further configured to generate the arrangement (Wang: para [0056]) 
of the modular structures on the individual modules of the patterned grid (Gosling: col 7, ln 12 – 45), and 
which of the modular structures including the first type modular structure, the second type modular structure, and the third type modular structure (Gosling: col 30, ln 10 – 32)
 to arrange on the patterned grid in the directions of the x- and y-axes (Gosling: col 7, ln 12 – 45), and 
stack in the direction of the z-axis to the respective heights as defined by the arrangement (Gosling: col 15, ln 5 – 17).

Regarding claim 26, modified Wang teaches the system of claim 8, wherein the computer is configured to output the commands or instructions to cause the additive manufacturing system to complete the arrangement of the pre-fabricated supports for a layer of the three-dimensional object after that layer is formed (Wang: para [0056]). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.


Cotrell (US Pat.  10,988,909): Cotrell teaches use of modular support structures to build up a 3D printed object.
Prakash (US Pub. 2019/0160735): Prakash teaches use of support structures and outputting instructions in a 3D Additive Manufacturing. 
Yamazaki (US Pub. 2019/0232567): Yamazaki teaches outputting instructions in a 3D Additive Manufacturing. 
Ahto (US Pub. 2019/0040637): Ahto teaches 3D printing modular scaffolding for supporting manufacturing.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEIR MYERS/Examiner, Art Unit 2115                                                                                                                                                                                                        05/18/2021

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115